ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Reasons for allowance
11/9/2021 claims 1-20 are allowed for the reasons of record and as summarized here.  (No claims are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. Brophy 2014 as cited on the 12/4/2019 IDS as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of a particular, relative gene expression metric; simulation of a synthetic gene circuit using a deterministic model; and assembling the synthetic gene circuit.

Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement in this instance comprising a more deterministic alternative to previous trial-and-error methods.  In this regard, Applicant's 11/9/2021 remarks at pp. 13, last para. through p. 14 support withdrawal of the rejection.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The 1/15/2019 supplemental drawings previously were accepted.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631